Citation Nr: 0701466	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a right ankle 
disorder.

2. Entitlement to service connection for a left ankle 
disorder.

3. Entitlement to service connection for a right knee 
disorder.

4. Entitlement to service connection for a left knee 
disorder.

5. Entitlement to service connection for right hip disorder.

6. Entitlement to service connection for a left hip disorder.

7. Entitlement to service connection for a back disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from July 1972 to March 
1973.

This matter comes before the Board on appeal from a January 
2002 rating decision by the RO in Albuquerque, New Mexico.

The veteran and his spouse testified at a hearing held on 
September 14, 2004, at the Albuquerque RO before the 
undersigned Board Member.  By a November 2004 action, the 
Board remanded this case for further development.

The veteran is claiming service connection for disability 
involving both ankles, both knees, both hips and his back.  
He claims that he suffered an injury to these joints and his 
back in an accident that occurred on December 12, 1972, when 
he was running an obstacle course and fell from a height of 
18 feet and landed on both feet.  The veteran claims he has 
suffered from residual symptoms since that time.

In October 2003 a VA orthopedic physician diagnosed the 
veteran with degenerative disease of the right and left 
plantar calcaneal area (near both foot joints); 
tricompartment osteoarthrosis of the left knee with 
symptomatic pain, and mild osteoarthrosis of the right knee 
with symptomatic pain; and bilateral degenerative joint 
disease of the hips.  Magnetic resonance imaging (MRI) 
studies done in October 2003 showed mild degenerative changes 
at T12 and L1, L2-L3, and to a lesser extent at multiple 
levels of the thoracic spine. In October 2003 a VA 
neurologist diagnosed the veteran with degenerative 
spondylosis at T12, L1, and L5 consistent with post-traumatic 
changes.  In March 2005 a VA neurologist additionally 
diagnosed the veteran with meralgia paresthetica involving 
sensory loss on the right lateral thigh.  

After the case was returned to the Board on January 25, 2006, 
the veteran submitted new evidence that has not been reviewed 
by the RO, and the veteran has not waived consideration by 
the RO of this new evidence.  (The Appeals Management Center 
(AMC) did not notify the veteran of the return of the record 
to the Board.  Consequently, it may not be concluded that the 
filing was untimely.  38 C.F.R. § 20.1304 (2006).)  Although 
the Board has a procedure for soliciting a waiver, the newly 
received evidence raises questions that require further 
evidentiary development, as noted below.

In a January 2006 letter the veteran's private physician, Dr. 
Michael Gruber, stated that the veteran had recently 
developed inflammatory arthritis involving the bilateral 
lower extremities.  This arthritic problem was severe and 
prevented the veteran from walking without an assist.  He 
opined that the veteran was obviously unable to work.

In a February 2006 letter, Dr. Suzanne Gray of High Desert 
Rheumatology & Internal Medicine, informed that the veteran 
had been recently diagnosed with Reiter's Syndrome and was 
positive for the gene factor HLA B27.  She stated that the 
veteran's symptoms had dated back to the mid-1970s, but were 
only recently diagnosed.  The trigger in the veteran's case 
was unknown.  

In a February 2006 cover letter, the veteran contended that 
he had suffered the effects of Reiter's Syndrome at least 
since his December 12, 1972, fall during service.  As noted 
in the Boards' prior remand, the record is not inconsistent 
with the veteran having had a systemic disease process as 
early as the 1970's.  Therefore, a remand is necessary in 
order to allow the RO to consider this new evidence filed by 
the veteran.  In view of the new diagnoses, and the time that 
has elapsed since those diagnoses and the last VA orthopedic 
and neurological examinations of the veteran, it is also 
necessary to afford the veteran additional VA examinations, 
and obtain further opinions on the etiology of the veteran's 
back and joint disorder(s).

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Send the veteran a VCAA notice letter 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Ask the veteran 
to identify, and provide releases for, 
any additional, relevant private 
treatment records that he wants VA to 
help him obtain.  The veteran should be 
specifically requested to provide 
releases in order to obtain up-to-date 
treatment reports from Dr. Michael Gruber 
and Dr. Suzanne Gray.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2005).  
The materials obtained, if any, should be 
associated with the claims file.

2.	After the foregoing development has been 
completed, schedule the veteran for VA 
examination with a rheumatologist or 
practitioner with familiarity with 
Reiter's syndrome or other inflammatory 
processes.  The claims file must be 
forwarded to the examiner for review 
along with a copy of this remand.  All 
appropriate testing should be completed.  
The examiner should be asked to provide a 
detailed report assessing the veteran's 
joint and back disorders in light of the 
recent additional diagnoses of 
inflammatory arthritis and Reiter's 
Syndrome.  The examiner should be asked 
to review the claims file and the 
veteran's service medical records, and 
provide an opinion as to the medical 
probabilities that the onset of any of 
the veteran's joint and back disorder(s) 
is/are traceable to the veteran's period 
of military service.  

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

3.	Thereafter, take adjudicatory action on 
the veteran's claims for service 
connection for the listed joint and back 
disorders.  If any benefit sought remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

